EDWARDS, J.
Appellant, Josephine Ford, appeals from the final judgment of foreclosure entered in favor of Appellee, JPMorgan Chase Bank, National Association. Appellant argues, inter alia, that Appellee clearly lacked standing to bring the foreclosure action and that the sole witness presented by Appellee was not competent to testify as he did not work for any company or organization involved in any way with the loan in question. Additionally, Appellant contends the trial judge did not permit Appellant sufficient time and opportunity to present her case and denied her the opportunity to argue a motion for involuntary dismissal. We commend Appellee for confessing error as to its failure to prove standing. We reverse the final judgment of foreclosure and remand to the trial court with instructions to vacate the final judgment, enter an order determining and awarding fees to Appellant in accordance with the court’s separately entered order, and thereafter, dismiss the underlying foreclosure action.
REVERSED AND REMANDED WITH INSTRUCTIONS.
LAWSON, C.J. and WALLIS, JJ., concur.